Citation Nr: 0918179	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-37 988	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 2008 Board of Veterans' Appeals (Board) decision that 
denied entitlement to retroactive compensation for service-
connected heart disease from December 1987 to March 1989, 
under the provisions of 38 U.S.C.A. § 5110(g).




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
May 1943 to November 1945.  This matter is before the Board 
on a motion challenging the Board's June 2008 decision that 
denied entitlement to retroactive compensation for service-
connected heart disease from December 1987 to March 1989 
under the provisions of 38 U.S.C.A. § 5110(g).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Board's June 2008 decision does not contain the kind 
of errors of fact or law that compel the conclusion that the 
result of denying entitlement to retroactive compensation 
under § 5110(g) would have been manifestly different but for 
the errors.  

2. The Board should have dismissed the Veteran's claim for 
retroactive compensation under § 5110(g) rather than deciding 
it on the merits in June 2008, since the Court's June 2002 
decision finally decided the issue of the appropriate 
effective date of the award of service-connected compensation 
for heart disease, which precluded his later claim; however, 
adjudicating the claim on the merits did not manifestly 
change the outcome of the decision.


CONCLUSION OF LAW

The June 2008 Board decision did not contain CUE and remains 
final based on the evidence of record at the time.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, is 
not applicable to motions for revision of a Board decision on 
the grounds of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  CUE motions are not claims or applications for 
VA benefits.  Therefore, duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a) of the existence of evidence 
which might complete a claimant's application for benefits; 
and VA's duty to assist in the development of such claims.  
38 C.F.R. § 20.1411 (c) and (d).

B.	Factual Background

The complex procedural history of this case reflects that a 
September 1999 Board decision awarded the Veteran an earlier 
effective date of March 21, 1991 for the grant of service 
connection for heart disease.  In reaching that conclusion, 
the Board found that service connection was warranted on a 
direct basis rather than under the POW presumptive provisions 
of § 3.309(c).  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a June 2002 
Memorandum Decision, the Court found that the Board's 
analysis in arriving at an effective date was clearly 
erroneous and that a statement received March 16, 1990 should 
have been construed as an informal claim.  The Court also 
noted that November 1988 private treatment records reflecting 
treatment for acute inferior myocardial infarction should 
have been used to establish the date when entitlement arose.  
The Court set aside the Board's determination that the March 
16, 1990 communication did not satisfy the requirements of an 
informal claim and remanded the matter back to the Board, 
instructing it to assign an effective date of March 16, 1990.  

In July 2002, the Board issued a decision granting an 
effective date of March 16, 1990 for entitlement to service 
connection for heart disease.  

In September 2002, January 2003, and March 2003, a Deputy 
Vice Chairman (DVC) of the Board denied the Veteran's motions 
for reconsideration of the July 2002 Board decision.  The 
Veteran's arguments included that pursuant to 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a) he was entitled to 
retroactive compensation to April 1989.  

The Veteran appealed the Board's July 2002 decision and 
motion for reconsideration denials; in an August 2003 
decision, the Court dismissed the Veteran's appeal.  The 
Court found that it did not have jurisdiction over the matter 
as there was no remaining case or controversy.  It was noted 
that the July 2002 Board decision was simply implementing the 
Court's own June 2002 ruling and could not alter the Court's 
order or provide the Veteran with any further relief or 
review since the Court had already decided the issue of the 
appropriate effective date.  That ruling, in turn, was not 
appealed to the Court of Appeals for the Federal Circuit and 
thus it became final.  

In a subsequent claim to reopen, the Veteran continued to 
contend that he was entitled to retroactive compensation 
under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  A May 
2004 rating decision denied the Veteran's claim, 
characterizing the issue as whether new and material evidence 
had been received to reopen a claim of entitlement to an 
effective date prior to March 16, 1990 for a grant of service 
connection for heart disease.  In his June 2004 notice of 
disagreement with this decision, the Veteran attempted to 
clarify that he was not seeking an earlier effective date per 
se, but was raising an entirely different claim for 
retroactive compensation under the provisions of 38 U.S.C.A. 
§ 5110(g).  

In a July 2005 decision, the Board denied the application to 
reopen the claim of entitlement to an effective date earlier 
than March 16, 1990 for a grant of service connection for 
heart disease.  This decision addressed the Veteran's 
argument regarding § 5110(g), but found it inapplicable as 
there had been no liberalizing issue since the Court's 
decision.
In November 2005 and April 2006, a DVC denied the Veteran's 
motions for reconsideration of the July 2005 Board decision.  

In an April 2006 rating decision, the RO denied the Veteran's 
claim for retroactive compensation, finding 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a) inapplicable.  

In July 2006, the Board, under original jurisdiction, 
determined that the Veteran had not reasonably raised a valid 
CUE claim as to the prior July 2005 Board decision and 
dismissed his CUE motion.  However, in that same 
determination, the Board found that an April 2006 
communication from the Veteran constituted a notice of 
disagreement with the April 2006 rating decision denying the 
Veteran's claim of entitlement to retroactive compensation 
for heart disease under the provisions of 38 U.S.C.A. 
§ 5110(g).  Accordingly, that issue was remanded so the RO 
could issue a statement of the case.

In December 2006, the RO reconsidered the Veteran's 
retroactive compensation claim and determined that he was 
entitled to an effective date of March 16, 1989, for the 
grant of service connection for heart disease, based on the 
provisions of 38 U.S.C.A. § 5110(g).  A statement of the case 
was issued reflecting this new effective date.

In February 2007, the Veteran submitted a VA Form 9, 
expressing that he still desired earlier retroactive 
compensation under 38 U.S.C.A. § 5110(g).  In subsequent 
submissions and hearing testimony, he expressed his belief 
that his award should be retroactive to December 1987, since 
the Court's June 2002 decision had found that his entitlement 
arose in November 1988.  

In a June 2008 decision, the Board denied the Veteran's claim 
for retroactive compensation under the provisions of 38 
U.S.C.A. § 5110(g).  

Subsequently, the Veteran filed motions for reconsideration 
of the June 2008 Board decision, which were denied by a DVC 
in October and November 2008.  Thereafter, the Veteran filed 
a motion to revise the Board's June 2008 decision on the 
basis of CUE.

C.	Legal Criteria 

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening 
claims on the grounds of new and material evidence under 
38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 
(a) and (b).

A motion to review a prior final Board decision on the basis 
of CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 
17 Vet. App. 104, 114 (2003).  CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

D. Analysis

The Veteran has made several arguments in support of his CUE 
motion.  The first argument is that the Board erred because 
it found he was granted service connection under the 
presumptive provisions of § 3.309(c), rather than under the 
provisions of § 1154(b) and § 3.304(e).  He has argued that 
this interpretation precluded fair adjudication of his claim.  
A review of the Board's decision shows that while the Board 
discussed § 3.309(c) in its decision, it concluded and agreed 
with the Veteran that § 3.309(c) was not the section under 
which he was granted service connection; rather, the Board 
found that he was granted service connection under the 
provisions of 38 U.S.C.A. § 1154(b) and the POW provisions of 
§ 3.304(e).  

It is notable that when explaining § 5110(g) later in its 
decision, the Board stated that since the liberalizing 
provision of § 3.309(c) became effective in August 1993, 
§ 5110(g) would not entitle the Veteran to an effective date 
prior to the previously assigned effective date of March 16, 
1990.  While this statement appears to contradict the Board's 
earlier conclusion that § 3.309(c) was not the regulation 
under which the Veteran was granted service connection, this 
inconsistency did not manifestly change the outcome of the 
decision.  The Board later determined that the liberalizing 
provisions of § 1154(b) and § 3.304(e) under which the 
Veteran was granted service connection would not have 
entitled him to an earlier effective date under § 5110(g) 
either.  Hence, the inconsistent discussion of whether 
§ 3.309(c) was applicable to the Veteran's case does not 
compel the conclusion that the result would have been 
manifestly different since the claim still should have been 
denied.  

The Veteran further argues that the Board erred by finding 
that § 1154(b) and § 3.304(e) were not liberalizing issues 
that entitled him to retroactive compensation under 
38 U.S.C.A. § 5110(g) as they were passed prior to his date 
of claim.  The Board's decision found that, even if these 
provisions could be construed as liberalizing, at the time 
these sections were enacted, the Veteran had not shown VA 
that he met all eligibility criteria for the benefits.  Thus, 
there would have been no basis for a grant of service 
connection for heart disease when these provisions were 
enacted.  The Veteran argues the evidence shows he was 
entitled to the benefits prior to the effective date of the 
liberalizing law and regulation.  He specifically points to 
the September 1999 Board decision's fact finding that 
"[a]ccording to competent medical evidence, it is at least 
as likely as not that the Veteran suffered from beriberi 
during his captivity as a POW in World War II, which beriberi 
is etiologically related to his current arteriosclerotic 
heart disease" as support that he had heart disease prior to 
the enactment of § 1154(b) and § 3.304(e).  While later 
evidence may have determined that heart disease diagnosed in 
November 1988 was related to beriberi in service, this 
evidence was not of record prior to the enactment of § 1154 
or § 3.304.  Hence, the Board correctly found that these 
provisions were not liberalizing regulations that would have 
entitled him to retroactive compensation under § 5110(g).  

The Veteran also alleges the Board interpreted § 5110(g) 
incorrectly and that the language of § 5110(g) that an award 
could be retroactive for "one year from the date of 
application therfor or the date of administrative 
determination of entitlement, whichever is earlier" means 
that since his entitlement arose in November 1988 (as 
determined by the Court's June 2002 decision), he should be 
entitled to retroactive compensation from one year prior to 
that date.  The Federal Circuit has interpreted "the date of 
administrative determination of entitlement" in § 5110(g) to 
mean "the date upon which the administrative agency makes 
its determination of entitlement."  McCay v. Brown, 106 F.3d 
1577, 1580 (Fed. Cir. 1997).  This clause discusses an 
instance when VA takes the initiative to determine 
entitlement under a new law because it finds an earlier claim 
was of record; hence, the date of administrative entitlement 
refers to the date VA makes that determination, not to the 
date entitlement arose to the actual benefit.  Id. at 1581.  
The Federal Circuit's interpretation is supported by the 
implementing regulation of 38 C.F.R. § 3.114(a)(2) which 
states that "[i]f a claim is reviewed on the initiative of 
VA more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement."  Hence, the case law interpreting and 
regulations implementing § 5110(g) do not support the 
Veteran's contention that the date entitlement arose under 
that section is when he became entitled to receive benefits 
in November 1988.  Although the Board's decision did not 
directly discuss the Veteran's argument regarding the 
interpretation of § 5110(g), this was not CUE, as the 
decision essentially reached the correct conclusion that 
§ 5110(g) did not entitle the Veteran to retroactive 
compensation.  

Moreover, the Board's June 2008 decision provided the Veteran 
with more consideration of his claim than he was entitled to 
receive.  Specifically, the June 2008 decision undertook a 
merits determination of the Veteran's claim, rather than 
dismissing it as an improper freestanding effective date 
claim.  

The Court has held that once a decision which establishes an 
effective date becomes final, the only way such a decision 
can be revised is if it contains clear and unmistakable 
error; any other result vitiates the rule of finality.  Rudd 
v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  When such a 
freestanding claim is raised, the appeal should be dismissed.  
Id.  

Here, the Court's June 2002 decision assigned an effective 
date of March 16, 1990.  While this decision did not address 
§ 5110(g), the Veteran could have raised this argument before 
the Board and the Court in conjunction with his original 
effective date claim.  Notably, the Veteran raised the 
argument under § 5110(g) prior to the Court's August 2003 
Order dismissing the Veteran's appeal of the Board's July 
2002 decision (that implemented the Court's June 2002 
decision).  While not specifically noting this argument, the 
Court in August 2003 found that it was precluded from 
reconsidering the Veteran's claim as it had already made a 
decision on the effective date issue.  It also noted that the 
Board was precluded from further considering the proper 
effective date of the claim, since the Court's June 2002 
decision had settled that issue.  See Winslow v. Brown, 8 
Vet. App. 469, 472 (1996) (noting that the Board could "'not 
alter, amend, or examine the mandate, or give any further 
relief or review. . . ." (quoting Piambino v. Bailey, 757 
F.2d 1112, 1119-20 (11th Cir. 1985))).  

The Court has held that res judicata applies to "further 
claims by the parties or their privies based on the same 
cause of action, including the issues . . . which might have 
been litigated or adjudicated therein."  McDowell v. Brown, 
5 Vet. App. 401, 405 (1993); see Bissonnette v. Principi, 18 
Vet. App. 105, 111 (2004).  Since the Veteran could have 
raised an argument under § 5110(g) before the Court in June 
2002, res judicata precluded him from later raising this 
argument in a claim before the Board and his claim should 
have been dismissed rather than adjudicated on the merits.  
It is also notable that if the Veteran had raised the issue 
of CUE in the Court's decisions, the Board would also have 
been precluded from addressing such CUE claims.  Winsett v. 
Principi, 341 F.3d 1329 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1400(b).  

While the Veteran's arguments have tried to distinguish the 
issue before the Board in June 2008 from the previously 
decided issue of entitlement to an earlier effective date by 
crafting it into a narrower issue of entitlement to 
retroactive compensation under § 5110(g), the claim is not 
distinct from the earlier effective date claim decided by the 
Court in June 2002.  A grant of retroactive compensation 
under § 5110(g) would provide the Veteran with the same 
result as if he were being granted an earlier effective date.  
His claim was merely an alternative theory to achieve an 
earlier effective date that he could have raised before the 
Court in June 2002.  The laws and regulations the Veteran has 
continuously cited to in support of his contentions have not 
substantially changed to provide the Veteran with a new basis 
for his claim.

Therefore, the Board acknowledges that it was error for the 
Board to adjudicate the Veteran's claim on the merits in June 
2008 rather than dismissing it as a freestanding effective 
date claim precluded by res judicata.  However, this error 
does not rise to the level of CUE, because the outcome would 
not have been manifestly different if the Board had dismissed 
the claim, since a dismissal also would not have awarded the 
Veteran retroactive compensation under 38 U.S.C.A. § 5110(g).  
Notably, the Board's adjudication of the merits of his claim 
provided the Veteran with more consideration of his claim 
than the law entitled him to receive.

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for revision or reversal of 
the June 2008 Board decision denying entitlement to 
retroactive compensation under § 5110(g) on the basis of CUE 
are not met.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403.


ORDER

The motion for revision or reversal of the June 2008 Board 
decision on the basis of CUE is denied.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



